Exhibit 10.4

 

AMENDMENT NUMBER SIX

TO THE

HENRY SCHEIN, INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE AS OF JANUARY 1, 2011

 

 

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Deferred Compensation Plan, effective as of January 1, 2011, and as subsequently
amended (the “Plan”);

 

WHEREAS, pursuant to Section 8.2 of the Plan, the Board of Directors of Henry
Schein, Inc. (the “Board”) or an authorized committee may amend the Plan;

 

WHEREAS, pursuant to the Charter of the Compensation Committee of the Board (the
“Committee”), the Committee is authorized to amend the Plan;

 

WHEREAS, The Committee wishes to amend the Plan to permit a Participant to
cancel his or her deferral election in the event of an unforeseeable emergency
or receipt of a hardship distribution under the Henry Schein, Inc. 401(k)
Savings Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of May 1,
2020:

 

1.     A new Section 2.32 is added to the Plan to read as follows:

 

“‘Unforeseeable Emergency’ means a severe financial hardship to the Participant
resulting from:

 

 

(A)

an illness or accident of the Participant, or of the Participant’s spouse,
beneficiary or dependent (as defined in Section 152 of the Code, without regard
to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code);

 

 

(B)

loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or

 

 

(C)

other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant;

 

or such other “unforeseeable emergency” as permitted under Section 409A of the
Code.”

 

2.     Section 4.1 is amended to add a new subsection (D) to read as follows:

 

 

--------------------------------------------------------------------------------

 

 

“(D)     Notwithstanding the foregoing, in the event a Participant experiences
an Unforeseeable Emergency or receives a hardship distribution under Code
Section 1.401(k)-1(d)(3), the Participant may apply to the Committee to cancel
all currently effective Elective Deferral elections. The Participant’s
application must be made in writing and must specify the nature of the financial
hardship in accordance with any procedures established by the Committee in its
sole discretion. The Committee (or its delegate) shall consider any request in
accordance with the standards of interpretation described in Code Section 409A
and the regulations and guidance thereunder and may, in its sole discretion,
grant a request under this Section 4.1(D) to cancel all currently effective
Elective Deferral elections. The processing of the request shall be completed as
soon as administratively practicable from the date on which the Committee
receives the properly completed written request for a cancellation of all
currently effective Elective Deferral elections on account of an Unforeseeable
Emergency or receipt of a hardship distribution under Code Section
1.401(k)-1(d)(3). If granted, subsequent elections to defer future Base Salary,
Bonus or Commission under this Section 4.1 will be effective no earlier than the
beginning of the following Plan Year.”

 

 

IN WITNESS WHEREOF, this amendment has been executed this 2nd day of May, 2020.

 

 

HENRY SCHEIN, INC.

 

 

By: /s/ John Lee                                                   

Title:      Vice President, Global Compensation,                

                Benefits, HRIS and HR M&A

 

 